ON REHEARING
PER CURIAM.
We granted a rehearing in this case at the earnest insistence of counsel that the effect of our original opinion was to impugn the good faith of the officials of the defendant bank. The conclusion to this effect, it is said, is inevitable, because of section 58 of Act No. 221 of 1908, defining good faith as follows:
“A thing is done in good faith within the meaning of this act when it is, in fact, done honestly; whether it be done negligently or not.”
Having held that the negotiation of the receipts by Thompson & Company to the bank was illegal because the bank was charged with notice of the deficiency of Thompson’s title, it is argued that this conclusion necessarily involves some reflection upon the integrity of the bank’s executives. We certainly had no such intention and our appreciation of the situation does not require a discussion of the moral character of the bank’s action. . In our view; section 47 of the act is applicable and not section 48. Under section 47 all that is necessary to defeat the right of the alleged innocent, third holder is to show such'facts as would charge him with notice of the defect in the title of the person under or through whom he claims. It is only in section 48 which, in our judgment, has no application here, that the question of good faith becomes of importance.
For these reasons we have concluded to adhere to our former opinion, which is made the final decree of the court.